I concur in the view that the election could not be adjudged invalid and set aside in a mandamus proceeding. But aside from that, the election was valid, and the petition would have to be denied on the merits. The only objection relied on by the petitioner was that the supervisor appointed the managers and performed all other duties as to this election, which under the law should have been performed by the commissioners *Page 401 
of election, and that the managers, therefore, acted without authority.
The act under which the election was held provides that upon the petition therein mentioned being filed with the county supervisor, "he shall order an election submitting the question of `Dispensary' or `No Dispensary' to the qualified voters of such county, which shall be conducted as other special elections." 24 Stat., 486. The reasonable interpretation to be given to this clause of the statute of 1904 is that the special election therein provided for should be conducted as other special elections, provision for the conduct of which was made by the law of force at the time the statute was enacted. The only statutory provisions for holding special elections in force when this statute was enacted are to be found in chapter X., article II., of the Civil Code. It is therein provided that "all general or special elections held pursuant to the Constitution of the State shall be regulated and conducted according to the rules, principles and provisions herein prescribed." It is subsequently enacted in the same chapter that the commissioners of election shall appoint managers and perform the other duties relating to the conduct of an election here undertaken and performed by the supervisor. In this respect, therefore, the election was plainly not conducted according to law. But it was conducted by managers who were de facto officers acting in good faith, believing the law required of them and the supervisor the duties they respectively undertook to perform; and the election was in all respects fair. In appointing the managers and performing other duties which the law assigns to the commissioners of election, the supervisor also acted under the mistaken belief that these duties devolved upon him. The petitioner does not allege he did not have notice before the election of these errors; on the contrary, full publicity was given to all these facts by the advertisement of the election. The question to be passed on by the electors was hotly contested and fully canvassed, and there was no objection to the regularity of the election until after the *Page 402 
result was announced. In these circumstances it is too late for those who relied on winning the election to attack its validity because one officer performed the duties of others, with full knowledge of the voters and others interested, no objection whatever being interposed until after the trouble and expense of the election had been incurred and the result ascertained. The election was valid because fairly conducted by de facto officers. Donaldson v. Townsend, 1 McM., 495; McCrary on Elections, sec. 251; Cooley's Cons. Limitations, 778; People v. Cook, 59 Am. Dec., 451 (N.Y.).